Citation Nr: 0535028	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-35 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Propriety of monthly compensation rates for a 100 percent 
disability rating for service-connected bronchitis and 
bronchiectasis.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
August 1959.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that determination, the RO notified 
the veteran that he had been awarded a 100 percent disability 
rating for his service-connected bronchitis and 
bronchiectasis, effective July 8, 1998, and that he would be 
paid according to the specific monthly entitlement amounts 
specified by statute, ranging from $2,078 monthly beginning 
on August 1, 1998, to $2,287 monthly beginning on December 1, 
2001.

Through his attorney, the veteran indicated disagreement with 
his rate of his monthly payments and, after being issued a 
Statement of the Case in October 2003, perfected his appeal 
by means of the submission of a substantive appeal in 
December 2003.

Issues not on appeal

In a March 2002 rating decision, the RO granted a 100 percent 
rating for bronchitis and bronchiectasis, effective July 8, 
1998.  In December 2002, the veteran's attorney submitted a 
Notice of Disagreement, contending that the veteran was 
entitled to an effective date of June 24, 1997 for the award 
of a 100 percent disability rating.  In an October 2003 
rating decision, the RO granted an effective date of June 21, 
1996 for the 100 percent rating for bronchitis and 
bronchiectasis.  

The Board finds that the RO's October 2003 decision 
constitutes a full award of the benefits sought on appeal 
with respect to the earlier effective date issue.  Neither 
the veteran or his attorney has argued otherwise.  Indeed, 
the effective date awarded was earlier than the date 
requested by the veteran through his attorney.  That issue is 
therefore no longer in appellate status.  

FINDINGS OF FACT

1.  In a May 2002 letter, the RO notified the veteran that he 
had been awarded a 100 percent disability rating for 
bronchitis and bronchiectasis, effective July 8, 1998, and 
would be paid according to the specific monthly entitlement 
amounts specified by statute ranging from $2,078 monthly 
beginning on August 1, 1998 to $2,287 monthly beginning on 
December 1, 2001.

2.  Following a rating decision assigning an earlier 
effective date for a 100 percent rating for bronchitis and 
bronchiectasis, effective June 21, 1996, the RO sent the 
letter a revised letter again advising him that he would be 
paid according to the specific monthly entitlement amounts 
specified by statute ranging from $1,979 monthly beginning on 
July 1, 1996, to $2,366 monthly, beginning on December 1, 
2003.


CONCLUSION OF LAW

The veteran has been paid the maximum monthly rates legally 
allowed by statute since the effective date of the award of 
the 100 percent disability rating for bronchitis and 
bronchiectasis.  38 U.S.C.A. §§ 1114(j), 5109A(b) (West 
2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not affect the 
issue on appeal.  In Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), the United States Court of Appeals for Veterans 
Claims held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation.  See also Smith v. Gober, 14 Vet. 
App. 227 (2000); Manning v. Principi, 16 Vet. App. 534 (2002) 
[the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter].  

In a recent precedential opinion, VA's General Counsel held 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim, or to assist 
the veteran in developing evidence to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOGCPREC 5-2004.    

This case deals with the issue of the calculation of VA 
compensation benefits.  The pertinent facts in this case are 
not in dispute; application of pertinent provisions of the 
law and regulations will determine the outcome.  Accordingly, 
the Board finds that no amount of additional evidentiary 
development would change the outcome of this case, and 
therefore the provisions of the VCAA are not applicable.  
Neither the veteran nor his attorney have argued otherwise.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).   The veteran and his attorney have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; however, no hearing was 
requested.  

 Factual Background

In a March 2002 rating decision, the RO granted a 100 percent 
rating for bronchitis and bronchiectasis, effective July 8, 
1998.  

In a May 2002 letter, the RO notified the veteran of its 
decision, and advised him of the specific monthly entitlement 
amounts he was to receive in light of the increased rating 
award, ranging from $2,078 monthly beginning on August 1, 
1998, to $2,287 monthly, beginning on December 1, 2001.  
These amounts reflect the monthly compensation rate for a 
veteran with one dependent.  

In December 2002, the veteran's attorney submitted a Notice 
of Disagreement with the effective date assigned by the RO in 
the March 2002 rating decision, arguing that the veteran was 
entitled to an effective date of June 24, 1997, for the award 
of a 100 percent rating for bronchitis and bronchiectasis.  

In April 2003, the veteran's attorney submitted a Notice of 
Disagreement with the May 2002 notification letter, arguing 
that the veteran was entitled to payment of compensation at 
the monthly rate of $2,287 from August 1, 1998.  

In October 2003, the veteran's attorney participated in an 
informal conference with a Decision Review Officer.  In an 
October 2003 rating decision, the RO granted an effective 
date of June 21, 1996, for the 100 percent rating for 
bronchitis and bronchiectasis.  

In December 2003, the veteran's attorney submitted a 
substantive appeal, again arguing that the veteran was 
entitled to payment of compensation at the maximum monthly 
rate from August 1, 1998.  

The veteran contends that the plain language of 38 
U.S.C. § 1114(j) states, "For the purposes of 
section 1110 of this title - (j) if and while the 
disability is rated as total the monthly 
compensation shall be $2,163."  (Emphasis 
added)[.]  The statute requires that if and while 
the claimant's disability is rated as total, the 
amount of the monthly disability compensation shall 
be $2,163.  The award letter of October 31, 2002[,] 
calculated the veteran's entitlement to benefits in 
a manner inconsistent with the mandate of 38 U.S.C. 
§ 1114(j).

The veteran was not rated as totally disabled until 
the Rating Decision of March 29, 2002.  
Consequently, he was not rated totally disabled in 
July of 1998.  Therefore, the progressive 
calculation of the veteran's entitlement to the 
amount of monthly benefits should not have been 
calculated on the amount of compensation for a 
total rating in July 1998, or at any date 
thereafter until he was totally rated in March of 
2002.  

It was the Agency which failed to properly rate the 
veteran as totally disabled in July of 1998, and at 
all dates thereafter until March of 2002.  The 
plain language of 38 U.S.C. § 1114(j) contemplates 
that the amount of compensation is to be calculated 
only if and while the disability is totally rated.  
The veteran's disability was not totally rated 
until March of 2002.  Therefore, the correct 
calculation, pursuant to 38 U.S.C. § 1114(j), 
should have been at the $2,163 monthly rate, plus 
appropriate dependent benefits from August 1, 1998.

[Emphasis as in original.]

In a January 2004 letter, the RO advised the veteran that an 
earlier effective date of June 21, 1996, had been assigned 
for the award of a 100 percent rating for bronchitis and 
bronchiectasis and that he would be paid according to the 
specific monthly entitlement amounts specified by statute 
ranging from $1,979 monthly beginning on July 1, 1996, to 
$2,366 monthly, beginning on December 1, 2003.

In December 2005, the veteran's attorney contacted the Board 
and indicated that the veteran did not desire a hearing with 
respect to the issue on appeal, nor did he have any further 
evidence or argument to submit.  He enclosed a copy of his 
December 2003 substantive appeal.  

 Analysis

The rates of disability compensation payable to veterans are 
established by law.  See 38 U.S.C.A. § 1114 (West 2002).  
These rates are periodically adjusted by Congress, usually on 
an annual basis.  

As set forth above, in a March 2002 rating decision, the RO 
determined that the veteran was entitled to a 100 percent 
disability rating, effective July 8, 1998.  As noted, an 
earlier effective date of June 21, 1996, for the award of a 
100 percent rating was thereafter assigned.  Accordingly, in 
May 2002 and January 2004 letters, the RO notified the 
veteran of the specific monthly amounts due from the assigned 
effective date, as specified by the versions of 38 U.S.C.A. § 
1114(j) in effect at the time the payments should have been 
made.  

At the time of the May 2002 award letter, 38 U.S.C.A. § 
1114(j) provided that "if and while the disability is rated 
as total the monthly compensation shall be $2,193."  
Congress specifically provided that such version of section 
1114 "shall take effect on December 1, 2001."  Pub. L. No. 
107-94, § 7, 115 Stat. 902 (Dec. 21, 2001).  In previous 
years, Congress consistently specified effective dates for 
its annual amendments to section 1114.  

The veteran's attorney does not argue that the monthly 
compensation amounts as specified by 38 U.S.C.A. § 1114(j) 
were misidentified by the RO or that the dates of payment are 
incorrect.  His argument is simply that the monthly 
compensation amount of $2,366, which was the rate in effect 
at the time of the March 2002 rating decision, should apply 
retroactively to the effective date of the award of the 
100 percent rating, June 21, 1996.  The attorney argues that 
the plain language of 38 U.S.C.A. § 1114(j) requires 
retroactive payment at the dollar amount written into the 
version of the statute in effect at the time of the March 
2002 rating decision, plus an additional amount for a 
dependency allowance.

The Board notes that a similar argument has been specifically 
considered and rejected by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  Indeed, the Board 
observes that the veteran's attorney was also the attorney of 
record for the appellant in Sandstrom.  As the veteran's 
attorney therefore undoubtedly now knows, in Sandstrom the 
Federal Circuit held that such an argument

would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a 
waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] 
in real, rather than nominal, dollars.  This 
argument fails because § 1114 does not address the 
issue of retroactive payments, much less provide a 
clear, explicit waiver of the government's 
sovereign immunity from interest payments accruing 
to retroactive payments."  

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).  

In Sandstrom, a veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
As in this case, the veteran in Sandstrom argued that VA had 
erroneously calculated the rate of his retroactive benefits 
during the time period in question (from 1969 to 1996) by 
applying the monthly rate in effect for 1969, then increasing 
the monthly amount due by the amount authorized by statute 
during that time period.  The veteran in Sandstrom asserted 
that the amount should have been calculated according to the 
1996 rate, so that the 1996 correction would have had the 
"same effect," pursuant to 38 U.S.C.A. § 5109A and 38 
C.F.R. § 3.105(a), as if the decision had been made in 1969.  
The Federal Circuit specifically rejected his arguments and 
held that VA's decision to pay in nominal dollars was legally 
correct.  The Board finds that the facts in the instant case 
fall squarely within the holding of the Federal Circuit in 
Sandstrom.    

The veteran's attorney argues that the plain language of 38 
U.S.C.A. § 1114(j) requires payment at the dollar amount 
written into the version of the statute in effect at the time 
of the rating decision granting the 100 percent rating.  The 
attorney fails to mention, however, that the statute in fact 
contains effective dates for the award of  annual rates of 
compensation.  There is nothing in the statute which suggests 
that the rate in effect at the time of the rating decision 
may be made retroactive prior to the date established by law.  
Indeed, it is clear that different rates are specifically 
applicable to earlier periods of time.  The argument advanced 
on behalf of the veteran is devoid of legal merit.  It has no 
basis in statute or in established case law.  


In short, based on the statutory law, the veteran is not 
entitled to payment of compensation at the 2002 monthly rate 
from June 21, 1996, the date as of which the 100 percent 
rating was awarded.  Rather, he is entitled to monthly 
compensation based on the amounts specified by law for 1996 
and later years.

In conclusion, the Board notes that it is bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  In this case, for the reasons set forth 
above, it is clear that the law does not provide a basis to 
award the benefit sought by the veteran.  Thus, the appeal is 
denied.  


ORDER

The appeal is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


